DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 3/24/2022.  

Claims
Claims 21 and 40 have been amended. 
Claims 21-40 are currently pending in the application. 


Response to Arguments

101
The examiner withdraws the previous 101 rejection in view of the amendments and applicant’s arguments.  The claims have been amended to recite that the first request from the mobile computing device is sent through one or more relay modules in each of a respective one or more peer mobile computing devices before it reaches the server-side geolocation analytics application.  The purpose of the relay is to obfuscate/conceal the location of the mobile computing device from the server-side geolocation analytics application as disclosed in the specification in sections [0035] and [0045].  This improvement of privacy, along with the rest of the claim as a whole, integrates the abstract idea into a practical application.

103
In Applicant’s arguments with respect to claims 21 and 40 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  Reference 20160337371 A1 to Bhargava has been added to teach the newly added claim amendments.      
112
The previous 112 rejections are withdrawn due to the claim amendments.  
Double Patenting
The applicant filed a terminal disclaimer on 3/24/2022.  However, the terminal disclaimer was not approved.  The examiner maintains the Double Patenting rejection.  

Terminal Disclaimer

The terminal disclaimer filed on 3/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10609554 has been reviewed and was not accepted.

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-26, 31-35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150237472 A1 (“Alsina”) and US 20030080997 A1 (“Fuehren”) and US 20160337971 A1 (“Bhargava”).

Per claims 21 and 40, Alsina discloses:
obtaining, using a client-side geolocation analytics application (e.g. application) executed by the one or more processors of the first mobile computing device (e.g. terminal), a first geolocation (e.g. location data) of the first mobile computing device (Section [0075]-[0077]);
transmitting, from the mobile computing device (e.g. terminal), via a network, a first request that identifies a geographic area (e.g. location data0 related to the first geolocation to a server-side (e.g. server) geolocation analytics application, wherein the geographic area does not reveal the first geolocation to the server-side geolocation analytics application (e.g. without having to transmit specific details regarding the users location to a server) (Section [0057], [0075], [0077], and [0082]);
receiving, with the first mobile computing device (e.g. terminal), via the network, from the server-side (e.g. server) geolocation analytics application, data describing the geographic area that was identified by the first request, wherein the data includes a plurality of geographic areas of places of interest (e.g. listing of places of interest) in the geographic area, and wherein each of the places of interest is associated with a respective plurality of attributes in the data (Section [0057], [0061], and [0077]-[0079]);
determining, with the client-side geolocation analytics application, a first subset of the plurality of places of interest (e.g. filter the listing) having respective geographic areas within which the first geolocation exists (Section [0057] and [0081]);
adjusting, with the client-side geolocation analytics application, an attribute of a model based on the plurality of attributes associated with the first subset (e.g. selecting two or more places of interest)… (Section [0081]).

Although Alsina discloses that a client device receives a listing of places of interest based on a geographic area and adjusting an attribute model based on a first subset of the places of interest, Alsina does not specifically disclose …wherein the model is used by the server-side geolocation analytics application to make inferences based on geolocations; transmitting, with the first mobile computing device, via the network, to the server-side geolocation analytics application, a value indicative of the adjusted attribute.  However Fuehren, in analogous art of targeted marketing, discloses:
…wherein the model is used by the server-side (e.g. server) geolocation analytics application to make inferences based on geolocations (e.g. selects advertisements) (Section [0075]); Note: the limitation “wherein the model is used by the server-side geolocation analytics application to make inferences based on geolocations” does not distinguish over the prior art because it is describing the steps/functions of the server-side geolocation analytics application which is outside the scope of the claim that is directed to the client-side geolocation analytics application on a first mobile computing device.  
transmitting, with the first mobile computing device, via the network, to the server-side (e.g. server) geolocation analytics application, a value indicative of the adjusted attribute (e.g. current interest profile) (Section [0068]-[0072] and [0075]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the privacy concerned geolocation based advertisement system of Alsina to include transmitting an adjusted attribute to the server so that the server can make inferences, as taught by Fuehren, in order to allow a server to generate advertisements to the user that are relevant to their current interests (See Fuehren Section [0013] and [0068]).

Although Alsina/Fuehren discloses that a mobile computing device sends a first request that identifies a geographic area to a server-side geolocation analytics application, Alsina/Fuehren does not specifically disclose …wherein the first request is transmitted from the first mobile computing device to the server-side geolocation analytics application via one or more relay modules in each of a respective one or more peer mobile computing devices similarly equipped with the client-side geolocation analytics application.  However Bhargava, in analogous art of mobile device wireless communication, discloses:
…wherein the first request is transmitted from the first mobile computing device to the server-side geolocation analytics application via one or more relay modules in each of a respective one or more peer mobile computing devices similarly equipped with the client-side geolocation analytics application (e.g. wireless devices are configured to communicate with base station over “multiple hops”.  “Multi-hopping”, as used herein, refers to the process whereby a wireless device is able to communicate with base station via one or more other wireless devices) (Section [0043], [0046], [0103], and Fig. 1).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the data transmission to the server of Alsina/Fuehren to include “multi-hopping”, as taught by Bhargava, in order to expand coverage and improve capacity of the network (See Bhargava Section [0043]).  Further, One or ordinary skill in the art would realize that multi-hopping is just another way to get data from one device to another and therefore it would be obvious to substitute the data transmission of Alsina for the multi-hop transmission of Bhargava.  

Per claim 22, Alsina/Fuehren/Bhargava discloses all of the limitations of claim 21 above.  Fuehren further discloses:
the model is a profile of a user (e.g. current interest profile), a population audience, or a place of interest within which the first geolocation exists (Section [0013]);

Per claim 23, Alsina/Fuehren/Bhargava discloses all of the limitations of claim 21 above.  Fuehren further discloses:
an amount of adjusting is based on a sample size (e.g. interests recorded in the last hour) upon which the attribute is based (Section [0069]-[0071]).

Per claim 24, Alsina/Fuehren/Bhargava discloses all of the limitations of claim 21 above.  Alsina further discloses:
the plurality of geographic areas of places of interest (e.g. content items) are specified in the data with polygons (e.g. labels) (Section [0046] and [0071]);
each polygon (e.g. label) is associated with designation in an ontology of places of interest (e.g. content item) indicating a type of the respective place of interest (Section [0046] and [0071]);
adjusting includes adjusting an attribute of a model of a given place of interest (e.g. present multiple items of content based on the multiple places of interest selected) corresponding to the selected one of the polygons (e.g. selecting a place of interest) based on a profile of a user of the first mobile computing device (Section [0071] and [0081]).

Per claim 25, Alsina/Fuehren/Bhargava discloses all of the limitations of claim 21 above.  Alsina further discloses:
generating, with the client-side geolocation analytics application, a second request for data describing another geographic area (e.g. geographic area) that is not indicative of the geolocation of the first mobile computing device (e.g. without having to transmit specific details regarding the users location to a server) (Section [005], [0061]-[0062], [0075], [0077], and [0082]);
sending, with the first mobile computing device, via the network, to the server-side geolocation analytics application, a second request for data describing another geographic area (e.g. geographic area) (Section [0061]-[0062], [0075], [0077], and [0082]).
Note: these limitations are simple repeating the limitations of claim 21 to show that multiple requests can be sent by the client-side geolocation analytics application.  A mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See In re Harza, 124 USPQ 378 (CCPA 1960)).  The prior art is capable of sending more than one request.

Per claim 26, Alsina/Fuehren/Bhargava discloses all of the limitations of claim 21 above.  Fuehren further discloses:
causing the first request to be routed through one or more proxy nodes (e.g. proxy server) in a peer-to-peer network to obfuscate a network address of the first mobile computing device (Section [0056]-[0057]).

Per claim 31, Alsina/Fuehren/Bhargava discloses all of the limitations of claim 21 above.  Alsina further discloses:
obtaining, with the client-side geolocation analytics application, a plurality of geolocations over time (e.g. movement history) measured by the first mobile computing device (Section [0083]);
calculating, with the client-side geolocation analytics application, a centroid (e.g. predicted location) of the plurality of geolocations (Section [0083]);
using, with the client-side geolocation analytics application, the centroid (e.g. predicted location) as the first geolocation (Section [0083]).

Per claim 32, Alsina/Fuehren/Bhargava discloses all of the limitations of claim 21 above.  Alsina further discloses:
obtaining a plurality of geolocations over time (e.g. movement history) measured by the first mobile computing device (Section [0062]);
steps for clustering the plurality of geolocations (e.g. determining current geofencing area) (Section [0062]).

Per claim 33, Alsina/Fuehren/Bhargava discloses all of the limitations of claim 21 above.  Alsina further discloses:
steps for addressing and routing the first request (e.g. receive the list of items form the server in response to a request) (Section [0057]).

Per claim 34, Alsina/Fuehren/Bhargava discloses all of the limitations of claim 21 above.  Fuehren further discloses:
steps for obfuscating a network address (e.g. IP-address) of the first mobile computing device (e.g. removes all information that could be used in identifying the user) (Section [0040]).

Per claim 35, Alsina/Fuehren/Bhargava discloses all of the limitations of claim 21 above. Alsina further discloses:
steps for determining the first geolocation is within a geographic area (e.g. location) of a place of interest (e.g. listing of places of interest) (Section [0057], [0078]-[0080]).

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Alsina/Fuehren/Bhargava, as applied to claim 21 above, in further view of US 20150067880 A1 (“Ward”).

Per claim 27, Alsina/Fuehren/Bhargava disclose a terminal generating a geographic area based on the terminals location and requesting points of interest based on the geographic area.  However Alsina/Fuehren/Bhargava do not specifically disclose randomly sampling form a probability distribution of geolocations; determining the geographic area related to the first geolocation from the random sampling.  However Ward, in analogous art of location privacy, discloses:
randomly sampling (e.g. random offset) from a probability distribution of geolocations (e.g. region of probability) (Section [0048]-[0050] and [0053]-[0055]); 
determining the geographic area (e.g. spoofed location) related to the first geolocation from the random sampling (Section [0048]-[0050] and [0053]-[0055]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the geographic area determination and request of Alsina/Fuehren/Bhargava to include the use of randomly generated spoof locations, as taught by Ward, in order to increase the privacy of the user (See Ward Section [0003] and [0007]).

Per claim 28, Alsina/Fuehren/Bhargava/Ward discloses all of the limitations of claim 27 above.  Ward further discloses:
the random sampling is a pseudorandom sampling that produces fake geolocations (e.g. spoofed location) that are not indicative of the first geolocation (e.g. precise location) (Section [0028]).

Per claim 29, Alsina/Fuehren/Bhargava/Ward discloses all of the limitations of claim 27 above.  Ward further discloses:
the probability distribution (e.g. region of probability) of geolocations is based on the first geolocation (e.g. precise location) (Section [0028] and [0053]-[0055]).

Per claim 30, Alsina/Fuehren/Bhargava disclose a terminal generating a geographic area based on the terminals location and requesting points of interest based on the geographic area.  However Alsina/Fuehren/Bhargava do not specifically disclose wherein the operations comprise determining the geographic area related to the first geolocation based on both the first geolocation and a random value.  However Ward, in analogous art of location privacy, discloses:
wherein the operations comprise determining the geographic area related to the first geolocation based on both the first geolocation (e.g. actual location) and a random value (e.g. random offset) (Section [0048]-[0050] and [0053]-[0055]).
The motivation to combine Ward with Alsina/Fuehren/Bhargava is disclosed above in the examination of claim 27.  

Claim 36 are rejected under 35 U.S.C. 103 as being unpatentable over Alsina/Fuehren/Bhargava, as applied to claim 21 above, in further view of US 20070006098 A1 (“Krumm”).

Per claim 36, Alsina/Fuehren/Bhargava disclose adjusting attributes by selecting points of interest from a list and then using the points of interest by a server to determine relevant content.  However Alsina/Fuehren/Bhargava do not specifically disclose wherein adjusting the attributes comprises: determining a transition probability of a dynamic Bayesian network.  However Krumm, in analogous art of location data, discloses:
wherein adjusting the attributes comprises: determining a transition probability (e.g. probability distribution) of a dynamic Bayesian network (e.g. dynamic Bayesian network) (Section [0082]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the probability distribution determination of Krumm for the points of interest selection of Alsina/Fuehren/Bhargava in order to adjust the attributes.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claim 37 are rejected under 35 U.S.C. 103 as being unpatentable over Alsina/Fuehren/Bhargava, as applied to claim 21 above, in further view of US 20100234045 A1 (“Karr”).

Per claim 37, Alsina/Fuehren/Bhargava disclose adjusting attributes by selecting points of interest from a list and then using the points of interest by a server to determine relevant content.  However Alsina/Fuehren/Bhargava do not specifically disclose wherein adjusting the attribute comprises: determining a parameter of a recurrent neural network with gradient descent.  However Karr, in analogous art of location techniques, discloses:
wherein adjusting the attribute comprises: determining a parameter (e.g. parameter) of a recurrent neural network (e.g. neural network) with gradient descent (e.g. gradient descent) (Section [0368]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of parameter of a recurrent neural network determination of Karr for the points of interest selection of Alsina/Fuehren/Bhargava in order to adjust the attributes.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Alsina/Fuehren/Bhargava, as applied to claim 21 above, in further view of US 20070008927 A1 (“Herz”).

Per claim 38, Alsina/Fuehren/Bhargava discloses adjusting attributes by selecting points of interest from a list based on the current/historical user location and then using the points of interest by a server to determine relevant content.  However Alsina/Fuehren/Bhargava do not specifically disclose wherein adjusting the attributes comprises: training a probabilistic model to predict user behavior based on geolocation history.  However Herz, in analogous art of location data, discloses:
wherein adjusting the attributes comprises: training a probabilistic model (e.g. probabilistic model) to predict user behavior (e.g. predicted vehicle location) based on geolocation history (e.g. historical driving patterns) (Section [0096]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the user location data analyzing system of Alsina/Fuehren/Bhargava to include the machine learning probabilistic model, as taught by Herz, in order to allow the system to automatically learn and adjust relevant content for the user based on user behavior over time.

Per claim 39, Alsina/Fuehren/Bhargava discloses adjusting attributes by selecting points of interest from a list based on the current/historical user location and then using the points of interest by a server to determine relevant content.  However Alsina/Fuehren/Bhargava do not specifically disclose wherein adjusting the attributes comprises: training a model to infer causes of behavior based on geolocation history.  However Herz, in analogous art of location data, discloses:
wherein adjusting the attributes comprises: training a model to infer causes of behavior (e.g. traffic conditions, driving behavior vehicles nearby, traffic signal schedules, physical characteristics of roadway) based on geolocation history (Section [0096]).
The motivation to combine Herz with Alsina/Fuehren/Bhargava is disclosed above in the examination of claim 38.

Non-Statutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10609554. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 in U.S. Patent No. 10609554 discloses the same steps of claim 21 in the pending application.  Although claim 1 of U.S. Patent No. 10609554 is more narrow, it discloses the broader claim 21 of the pending application.  The additional limitation: “wherein the first request is transmitted from the first mobile computing device to the server-side geolocation analytics application via one or more relay modules in each of a respective one or more peer mobile computing devices similarly equipped with the client-side geolocation analytics application”, although not in U.S. Patent No. 10609554, would be obvious in light of Bhargava as cited above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685